Exhibit 10.27
THIRD AMENDED AND RESTATED
NEWFIELD EXPLORATION COMPANY
CHANGE OF CONTROL SEVERANCE PLAN
     WHEREAS, Newfield Exploration Company (the “Company”) adopted the Newfield
Exploration Company Change of Control Severance Plan (as amended from time to
time, the “Plan”) effective as of February 17, 2005 for the benefit of certain
employees of the Company; and
     WHEREAS, the Company desires to further amend the Plan and to restate the
Plan;
     NOW, THEREFORE, the Plan is hereby amended and restated, effective as of
July 31, 2009, as follows:
I. INTRODUCTION
     The Plan was adopted pursuant to the authorization of the Board of
Directors of the Company for the benefit of its eligible employees and the
eligible employees of its participating subsidiaries and affiliated entities.
The Plan is intended to provide severance benefits to certain officers and
employees whose employment is terminated under certain circumstances on or after
a Change of Control (as defined below).
II. DEFINITIONS AND CONSTRUCTION
     2.1 Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.
     (a) “Board” shall mean the Board of Directors of the Company.
     (b) “Cause” shall mean, with respect to each Covered Employee, any
termination of such Covered Employee’s employment with the Employer based on a
determination by the Committee that such Covered Employee (1) has been convicted
of or entered a plea of nolo contendre to a felony or of a misdemeanor involving
moral turpitude, (2) has willfully refused without proper legal cause to perform
the duties and responsibilities of the employee, (3) has willfully engaged in
conduct which the employee has reason to know is materially injurious to the
Employer or its affiliates, (4) has engaged in gross negligence or willful
misconduct in the performance of the employee’s duties and responsibilities with
the Employer, or (5) has materially breached any material policy of the
Employer.
     (c) “Change of Control” shall mean the occurrence of any of the following:
     (1) the Company is not the surviving Person (as such term is defined below
in this definition) in any merger, consolidation or other reorganization (or
survives only as a subsidiary of another Person);

 



--------------------------------------------------------------------------------



 



     (2) the consummation of a merger or consolidation of the Company with
another Person pursuant to which less than 50% of the outstanding voting
securities of the surviving or resulting corporation are issued in respect of
the capital stock of the Company;
     (3) the Company sells, leases or exchanges all or substantially all of its
assets to any other Person;
     (4) the Company is to be dissolved and liquidated;
     (5) any Person, including a “group” as contemplated by Section 13(d)(3) of
the Securities Exchange Act of 1934, acquires or gains ownership or control
(including the power to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power); or
     (6) as a result of or in connection with a contested election of directors,
the Persons who were directors of the Company before such election cease to
constitute a majority of the Board.
Notwithstanding the foregoing, the definition of “Change of Control” shall not
include any merger, consolidation, reorganization, sale, lease, exchange, or
similar transaction involving solely the Company and one or more Persons that
were wholly owned, directly or indirectly, by the Company immediately prior to
such event. For purposes of this definition, “Person” shall mean any individual,
partnership, corporation, limited liability company, trust, incorporated or
unincorporated organization or association or other legal entity of any kind.
     (d) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (e) “Committee” shall mean the Committee appointed pursuant to Section 4.1.
     (f) “Company” shall have the meaning ascribed to such term in the recitals
to the Plan.
     (g) “Covered Employee” shall mean any individual who, immediately prior to
a Change of Control is an employee of the Employer who is normally scheduled to
work 30 or more hours per week, other than (1) an employee whose terms and
conditions of employment are governed by a collective bargaining agreement,
unless such agreement provides for his coverage under the Plan, (2) a
nonresident alien who receives no earned income from the Employer that
constitutes income from sources within the United States, unless the
Compensation & Management Development Committee of the Board has determined that
such individual shall be covered by the Plan, and (3) a “leased employee.”
Notwithstanding any provision of the Plan to the contrary, no individual who is
designated, compensated, or otherwise classified or treated by the Employer as
an independent contractor or other non-common law employee shall be eligible to
receive

-2-



--------------------------------------------------------------------------------



 



benefits under the Plan. It is expressly intended that individuals not treated
as common law employees by the Employer are to be excluded from Plan
participation even if a court or administrative agency determines that such
individuals are common law employees. Notwithstanding any provision of the Plan
to the contrary, no individual who has an individual severance agreement
(including an employment agreement that provides for severance benefits) or an
individual change of control agreement with the Employer shall be eligible to
participate in, or receive benefits under, the Plan.
     (h) “Employer” shall mean the Company and each of its subsidiaries and
affiliates that is treated as an Employer in accordance with the provisions of
Section 5.1.
     (i) “Good Reason” shall mean, with respect to each Covered Employee, on or
following a Change of Control but not later than the second anniversary of the
Change of Control, the occurrence of any one or more of the following:
     (1) a material reduction in the nature or scope of such Covered Employee’s
aggregate responsibilities from those applicable to such Covered Employee
immediately prior to the date on which a Change of Control occurs;
     (2) a reduction in such Covered Employee’s annual base salary;
     (3) any failure to provide such Covered Employee with a combined total of
annual base salary and annual bonus compensation at a level at least equal to
the combined total of such Covered Employee’s annual rate of base salary with
the Employer in effect immediately prior to the Change of Control and bonus
compensation in an amount equal to the amount determined under clause (B) of
Section 2.1(q) for such Covered Employee (provided that in the event that such
Covered Employee has not yet been eligible to receive any annual cash bonus
awards due to such Covered Employee’s length or period of service with the
Employer, then such amount of bonus compensation shall equal the mean of the
total amount determined under such clause (B) for all Covered Employees who were
similarly situated to such Covered Employee immediately prior to the Change of
Control), with a failure being deemed to have occurred in the event that
(A) payments are made to such Covered Employee in a form other than cash,
(B) base salary is deferred at other than such Covered Employee’s election,
(C) bonus compensation is not awarded within two and one-half months following
the end of the calendar year to which it relates, (D) bonus compensation is
deferred at other than such Covered Employee’s election at a rate in excess of
the average ratio of deferred bonuses to currently paid bonuses awarded to such
Covered Employee with respect to the two most recent calendar years ending prior
to the Change of Control, or (E) bonus compensation is deferred at other than
such Covered Employee’s election in a manner that is not substantially similar
in terms of such Covered Employee’s vested rights and timing of payments to the
manner in which deferred bonuses were awarded to such Covered Employee with
respect to the two most recent calendar years ending prior to the Change of
Control (if such Covered Employee has not yet been eligible to receive any
annual cash bonus awards due to such Covered Employee’s length or period of
service with

-3-



--------------------------------------------------------------------------------



 



the Employer, then for purposes of clause (D) above, the applicable deferral
rate for bonus compensation shall be deemed to equal the mean of the rates
determined under such clause (D) for all Covered Employees who were similarly
situated to such Covered Employee immediately prior to the Change of Control,
and for purposes of clause (E) above, the applicable vested rights and timing of
payments for deferred bonus compensation shall be deemed to be similar to those
applied to deferred bonus compensation of Covered Employees who were similarly
situated to such Covered Employee immediately prior to the Change of Control);
or
     (4) a change in the location of such Covered Employee’s principal place of
employment by the Employer by 50 miles or more from the location where he was
principally employed immediately prior to the date on which a Change of Control
occurs.
     (j) “Involuntary Termination” shall mean, with respect to each Covered
Employee, any termination of such Covered Employee’s employment with the
Employer that occurs on or following a Change of Control but not later than the
latest to occur of (1) the second anniversary of the Change of Control and
(2) the expiration of the 30-day period described in clause (B) of this
Section 2.1(j), and which:
     (A) does not result from a voluntary resignation by such Covered Employee
(other than a resignation pursuant to clause (B) of this Section 2.1(j)); or
     (B) results from a resignation by such Covered Employee on or before the
date which is 30 days after the date the Covered Employee receives notice of a
Good Reason event;
provided, however, that the term “Involuntary Termination” shall not include a
termination of such Covered Employee’s employment with the Employer for Cause,
any termination as a result of such Covered Employee’s death or disability under
circumstances entitling him to long-term benefits under the long-term disability
plan of the Employer, or any termination as a result of such Covered Employee
declining to accept an offer of comparable employment from a successor employer.
For purposes of the preceding sentence, comparable employment shall include
employment that would not result in a Good Reason event for the Covered
Employee. For the calendar year during which the second anniversary of the
Change of Control occurs, in the event that the Company fails to award a Covered
Employee prorated bonus compensation with respect to the portion of such
calendar year ending on such second anniversary in a manner that does not
constitute a failure under Section 2.1(i)(3), such failure shall be deemed to be
an event that constitutes Good Reason and, if such Covered Employee terminates
his employment upon or within 30 days following such failure, then such
termination shall be deemed to be an Involuntary Termination entitling such
Covered Employee to benefits hereunder.

-4-



--------------------------------------------------------------------------------



 



     (k) “Plan” shall mean the Amended and Restated Newfield Exploration Company
Change of Control Severance Plan, as amended from time to time.
     (l) “Release” shall mean a comprehensive release and waiver agreement in
substantially the same form as that attached hereto as Exhibit B.
     (m) “Section 409A” means section 409A of the Code and the Department of
Treasury rules and regulations issued thereunder.
     (n) “Separation From Service” has the meaning ascribed to that term in
Section 409A.
     (o) “Specified Employee” means a person who is, as of the date of the
person’s Separation From Service, a “specified employee” within the meaning of
Section 409A, taking into account the elections made and procedures established
in resolutions adopted by the Compensation & Management Development Committee of
the Board.
     (p) “Severance Factor” shall mean, (1) with respect to each Covered
Employee who has been designated by the Employer as a Group A member, the
product of his Years of Service multiplied by four, and (2) with respect to each
other Covered Employee, the product of his Years of Service multiplied by three;
provided, however, that in no event shall a Covered Employee’s Severance Factor
be less than two or greater than 104.
     (q) “Weekly Compensation” shall mean, with respect to each Covered
Employee, the quotient of:
     (1) the sum of:
     (A) such Covered Employee’s annual base salary with the Employer at the
rate in effect immediately prior to the Change of Control; and
     (B) an amount equal to one-half of the total of all cash bonuses (whether
paid or deferred) awarded (including any paid guaranteed bonus amounts but
excluding any sign-on, retention or other special or one-time bonus amounts) to
such Covered Employee by the Employer with respect to the two most recent
calendar years ending prior to the Change of Control; provided, however, that:
     (i) in the event that any such cash bonuses were awarded with respect to
only a partial year of employment by such Covered Employee, then for purposes of
this clause (B) such cash bonuses shall be deemed to equal an amount determined
by annualizing such cash bonuses based on the ratio of the number of days such
Covered Employee was employed by the Employer during such year to 365 days;

-5-



--------------------------------------------------------------------------------



 



     (ii) in the event that such Covered Employee was only eligible to receive
cash bonus awards with respect to the most recent calendar year ending prior to
the Change of Control due to such Covered Employee’s length or period of service
with the Employer, then the amount determined under this clause (B) for such
Covered Employee shall, subject to adjustment as provided in (i) above, equal
the total of all cash bonuses awarded to such Covered Employee with respect to
such year; and
     (iii) in the event that such Covered Employee has not yet been eligible to
receive any cash bonus awards due to such Covered Employee’s length or period of
service with the Employer, then no amount shall be included under this clause
(B) for such Covered Employee;
     divided by
     (2) 52.
     (r) “Years of Service” shall mean, with respect to each Covered Employee,
his years of continuous employment with the Employer and its affiliates
(excluding any predecessors thereof) from his most recent date of hire as
reflected on the Employer’s records plus any years of service credited to such
Covered Employee for purposes of the Plan by the Compensation & Management
Development Committee of the Board for prior industry experience, including
fractions thereof (with fractions to be based upon completed months of
employment); provided, however, no more than five years of prior industry
experience may be credited to a Covered Employee unless such Covered Employee is
designated a Group A member, in which event up to 10 years of prior industry
service may be credited to such Covered Employee.
     2.2 Number and Gender. Wherever appropriate herein, a word used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.
     2.3 Headings. The headings of Articles and Sections herein are included
solely for convenience and if there is any conflict between such headings and
the text of the Plan, the text shall control.
III. SEVERANCE BENEFITS
     3.1 Severance Benefits. If a Covered Employee’s termination of employment
with the Employer or a successor thereto qualifies as an Involuntary
Termination, the Covered Employee executes and delivers to the Employer the
Release by the deadline established by the Employer and the Covered Employee
does not revoke the Release, then such Covered Employee shall, subject to the
provisions of Sections 3.2, 3.3 and 3.5, receive the following severance
benefits from the Employer:

-6-



--------------------------------------------------------------------------------



 



     (a) The Employer shall pay to such Covered Employee a lump sum cash payment
in an amount equal to such Covered Employee’s Severance Factor multiplied by his
Weekly Compensation. If the Covered Employee is not a Specified Employee, the
Company shall pay the Covered Employee any cash benefits described in this
paragraph (a) of Section 3.1 in a single sum cash payment on the date that is 60
days following the date of the Covered Employee’s Separation From Service. If a
Covered Employee is a Specified Employee, the Company shall pay the Covered
Employee any cash benefits described in this paragraph (a) of Section 3.1 in a
single sum cash payment on the date that is six months following the Covered
Employee’s Separation From Service. Whether the Covered Employee is or is not a
Specified Employee, the Covered Employee will not be paid the cash benefits
described in this paragraph (a) of Section 3.1, and the Covered Employee shall
forfeit any right to such payments, unless (i) the Covered Employee has signed
and delivered to the Employer the Release furnished to the Covered Employee and
(ii) the period for revoking such Release shall have expired (in the case of
both clause (i) and clause (ii)) prior to the earlier of the deadline
established by the Employer or the applicable payment date (the date that is
60 days after the Covered Employee’s Separation From Service if the Covered
Employee is not a Specified Employee or the date that is six months after the
date of the Covered Employee’s Separation From Service if the Covered Employee
is a Specified Employee).
     (b) Except to the extent specifically set forth to the contrary in a grant
agreement under any employee stock incentive plan of the Company, as of the date
of such Covered Employee’s termination of employment (i) all restricted shares
of Company stock of such Covered Employee shall become 100% vested and all
restrictions thereon shall lapse and the Company shall promptly deliver to such
Covered Employee unrestricted shares of Company stock, (ii) all restricted stock
units of such Covered Employee shall vest and be settled in the manner provided
in the applicable grant agreement(s) and (iii) each then outstanding Company
stock option of such Covered Employee shall become 100% exercisable.
     3.2 Parachute Payments. Anything to the contrary herein notwithstanding, if
a Covered Employee is a “disqualified individual” (as defined in section 280G(c)
of the Code), and the severance benefits provided for in Section 3.1, together
with any other payments or benefits which the Covered Employee has the right to
receive from the Employer, would constitute a “parachute payment” (as defined in
section 280G(b)(2) of the Code), then the severance benefits provided hereunder
shall be either (a) reduced (but not below zero) so that the present value of
such total amounts received by the Covered Employee from the Employer will be
one dollar ($1.00) less than three times the Covered Employee’s “base amount”
(as defined in section 280G(b)(3) of the Code) and so that no portion of such
amounts received by the Covered Employee shall be subject to the excise tax
imposed by section 4999 of the Code or (b) paid in full, whichever produces the
better net after-tax position to the Covered Employee (taking into account any
applicable excise tax under section 4999 of the Code and any applicable income
tax). The determination as to whether any such reduction in the amount of the
severance benefits is necessary shall be made by the Committee in good faith. If
a reduced cash payment is made and through error or otherwise that payment, when
aggregated with other payments or benefits from the Employer (or its affiliates)
used in determining if a “parachute payment” exists, exceeds one dollar ($1.00)
less than three times the Covered Employee’s base amount, the Covered Employee
shall immediately repay such excess to the Employer upon notification that an
overpayment has been made. Nothing in this Section 3.2 shall require the
Employer to be

-7-



--------------------------------------------------------------------------------



 



responsible for, or have any liability or obligation with respect to, any
Covered Employee’s excise tax liabilities under section 4999 of the Code.
     3.3 Coordination with Certain Other Agreements. The benefits under the Plan
are not intended to duplicate the benefits to which a Covered Employee is
entitled under any individual employment, severance or change of control
agreement between such Covered Employee and the Employer, and if a Covered
Employee is entitled to any cash severance benefits under any such agreement,
then any benefits to which such Covered Employee is entitled under the Plan
shall be offset by such cash benefits received under such individual agreement;
provided, however, that there shall be no such reduction to the extent that such
reduction would result in an acceleration of payment of nonqualified deferred
compensation that is prohibited under Section 409A.
     3.4 No Mitigation. A Covered Employee shall not be required to mitigate the
amount of any payment or benefit provided for in this Article III by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Article III be reduced by any compensation or benefit
earned by the Covered Employee as the result of employment by another employer.
     3.5 Severance Pay Plan Limitation. The Plan is intended to be an employee
welfare benefit plan within the meaning of section 3(1) of ERISA and the Labor
Department regulations promulgated thereunder. Therefore, anything to the
contrary herein notwithstanding, in no event shall any Covered Employee receive
total severance payments under the Plan that exceed the equivalent of twice such
Covered Employee’s “annual compensation” (as such term is defined in 29 CFR §
2510.3-2(b)(2)) during the year immediately preceding his Involuntary
Termination. If total severance payments under the Plan to a Covered Employee
would otherwise exceed the limitation in the preceding sentence, the amount
payable to such Covered Employee under the Plan (other than any interest paid
pursuant to Section 5.12) shall be reduced in order to satisfy such limitation.
IV. ADMINISTRATION OF PLAN
     4.1 Appointment of Committee. The Company shall be the Plan administrator
during the period preceding the date upon which a Change of Control occurs.
Prior to the date upon which a Change of Control occurs, the Board shall appoint
three or more Covered Employees to serve as the Committee. The Committee shall
administer the Plan on and after the date upon which a Change of Control occurs,
in accordance with the provisions of this Article IV. If for any reason any
individual or entity so appointed resigns or is otherwise unwilling or unable to
serve as a member of the Committee, then such individual or entity (or any
successor thereto) shall appoint his own successor (who shall also be a Covered
Employee). The Committee may select officers and may appoint a secretary who
need not be a member of the Committee. The Committee shall designate the person
or persons who shall be authorized to sign for the Committee and, upon such
designation, the signature of such person or persons shall bind the Committee.
     4.2 Proceedings and Meetings; Self-Interest of Members. The Committee shall
keep appropriate records of proceedings related to the administration of the
Plan and shall make

-8-



--------------------------------------------------------------------------------



 



available for examination during business hours to any Covered Employee or
beneficiary such records as pertain to that individual’s interest in the Plan.
The Committee shall hold meetings upon such notice and at such times and places
as it may from time to time determine. Notice to a member shall not be required
if waived in writing by that member. A majority of the members of the Committee
duly appointed shall constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee at any meeting where a
quorum is present shall be by vote of a majority of those present at such
meeting and entitled to vote. Resolutions may be adopted or other action taken
without a meeting upon written consent signed by all of the members of the
Committee. No member of the Committee shall have any right to vote or decide
upon any matter relating solely to such member under the Plan or to vote in any
case in which his individual right to claim any benefit under the Plan is
particularly involved.
     4.3 Committee’s Powers and Duties. It shall be a principal duty of the
Committee to see that the Plan is carried out, in accordance with its terms, for
the exclusive benefit of persons entitled to participate in the Plan. The
Committee shall have full power to administer the Plan in all of its details,
subject to applicable requirements of law. For this purpose, the Committee’s
powers shall include, but not be limited to, the following authority, in
addition to all other powers provided by the Plan:
     (a) to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;
     (b) to interpret the Plan, its interpretation thereof to be final and
conclusive on all persons claiming benefits under the Plan;
     (c) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;
     (d) to make a determination as to the right of any person to a benefit
under the Plan (including, without limitation, to determine whether and when
there has been a termination of a Covered Employee’s employment and the cause of
such termination);
     (e) to appoint such agents, counsel, accountants, consultants, claims
administrator and other persons as may be required to assist in administering
the Plan;
     (f) to allocate and delegate its responsibilities under the Plan and to
designate other persons to carry out any of its responsibilities under the Plan,
any such allocation, delegation or designation to be in writing;
     (g) to sue or cause suit to be brought in the name of the Plan; and
     (h) to obtain from the Employer and from Covered Employees such information
as is necessary for the proper administration of the Plan.
     4.4 Indemnification of Committee. The Company agrees to indemnify and to
defend to the fullest extent permitted by law any member of the Committee
against all liabilities, damages, costs and expenses (including attorneys’ fees
and amounts paid in settlement of any claims approved by the Company)
(collectively, “Covered Expenses”) occasioned by any act or

-9-



--------------------------------------------------------------------------------



 



omission to act in connection with the Plan, if such act or omission was in good
faith. Such payments shall be made within ten (10) business days after the
delivery of the Committee member’s written request for the payment accompanied
by such evidence of Covered Expenses incurred as the Company may reasonably
require. In any event the Company shall pay the Committee member such Covered
Expenses by the last day of the Covered Employee’s taxable year following the
taxable year in which the Committee member incurred such Covered Expenses. The
Covered Expenses that are subject to reimbursement pursuant to this Section 4.4
shall not be limited as a result of when the Covered Expenses are incurred. The
amount of Covered Expenses that is eligible for reimbursement pursuant to this
Section 4.4 during a given taxable year of the Committee member shall not affect
the amount of Covered Expenses eligible for reimbursement in any other taxable
year of the Committee member. The right to reimbursement pursuant to this
Section 4.4 is not subject to liquidation or exchange for another benefit.
     4.5 Compensation, Bond and Expenses. The members of the Committee shall not
receive compensation with respect to their services for the Committee. To the
extent required by applicable law, but not otherwise, Committee members shall
furnish bond or security for the performance of their duties hereunder. Any
expenses properly incurred by the Committee incident to the administration,
termination or protection of the Plan, including the cost of furnishing bond,
shall be paid by the Company.
     4.6 Claims Procedures. Claims for Plan benefits and reviews of Plan benefit
claims that have been denied or modified shall be processed in accordance with
the written Plan claims procedures that are attached hereto as Exhibit A, which
procedures are hereby incorporated by reference as a part of the Plan.
V. GENERAL PROVISIONS
     5.1 Other Participating Employers. It is contemplated that affiliates of
the Company may adopt the Plan and thereby become an “Employer” hereunder. Any
such entity, whether or not presently existing, may become a party hereto by
appropriate action of its Board of Directors or noncorporate counterpart. The
provisions of the Plan shall apply separately and equally to each Employer and
its employees in the same manner as is expressly provided for the Company and
its employees, except that the determination of whether a Change of Control has
occurred shall be made based solely on the Company. Nevertheless, any Employer
may incorporate in its adoption agreement or in an amendment document specific
provisions relating to the operation of the Plan, and such provisions shall
become a part of the Plan as to such Employer only. Transfer of employment among
the Company and other participating Employers shall not be considered an
Involuntary Termination hereunder unless such transfer otherwise constitutes a
Good Reason event. Subject to the provisions of Section 5.2, any participating
Employer may, by appropriate action of its Board of Directors or noncorporate
counterpart, terminate its participation in the Plan. Amounts payable hereunder
shall be paid by the Employer which employs the particular Covered Employee.
     5.2 Termination and Amendment. The Plan may be amended from time to time or
terminated at the discretion of the Board; provided, however, that
notwithstanding the foregoing, the Plan may not be amended on or following a
Change of Control to adversely affect the

-10-



--------------------------------------------------------------------------------



 



benefits or rights to benefits (contingent or otherwise) of any Covered Employee
under the Plan or terminated on or following a Change of Control until there are
no longer any benefits potentially payable under the Plan. Further, a
participating Employer may not terminate its participation in the Plan on or
following a Change of Control unless and until it no longer employs any Covered
Employees and has otherwise satisfied its obligations to pay benefits under the
Plan.
     5.3 Funding; Cost of Plan. The benefits provided herein shall be unfunded
and shall be provided from the Employer’s general assets. The entire cost of the
Plan shall be borne by the Employer and no contributions shall be required of
the Covered Employees.
     5.4 Plan Year. The Plan shall operate on a plan year consisting of the
12-consecutive month period commencing on January 1 of each year; provided,
however, that the first Plan Year shall begin on the date of the approval of the
Plan by the Board.
     5.5 Nonalienation. Covered Employees shall not have any right to pledge,
hypothecate, anticipate or assign benefits or rights under the Plan, except by
will or the laws of descent and distribution.
     5.6 Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract of employment between the Employer and any
person or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to (a) give any person the right to be retained in the
employ of the Employer, (b) restrict the right of the Employer to discharge any
person at any time, (c) give the Employer the right to require any person to
remain in the employ of the Employer, or (d) restrict any person’s right to
terminate his employment at any time.
     5.7 Indemnification. If a Covered Employee shall obtain any money judgment
relating to the Plan or otherwise prevails with respect to any litigation
brought by such Covered Employee or the Employer to enforce or interpret any
provision contained herein, the Employer, to the fullest extent permitted by
applicable law, hereby indemnifies such Covered Employee for his reasonable
attorneys’ fees and disbursements incurred in such litigation and hereby agrees
to pay in full all such fees and disbursements. Such payments shall be made
within ten (10) business days after the delivery of the Covered Employee’s
written request for the payment (on or following the date on which he obtains a
money judgment relating to the Plan or otherwise prevails with respect to
litigation brought by him to enforce or interpret any provision contained
herein) accompanied by such evidence of such fees and expenses incurred as the
Company may reasonably require. In any event the Company shall pay the Covered
Employee such legal fees and expenses by the last day of the Covered Employee’s
taxable year following the taxable year in which the Covered Employee incurred
such legal fees and expenses. The legal fees or expenses that are subject to
reimbursement pursuant to this Section 5.7 shall not be limited as a result of
when the fees or expenses are incurred. The amount of legal fees or expenses
that is eligible for reimbursement pursuant to this Section 5.7 during a given
taxable year of the Covered Employee shall not affect the amount of expenses
eligible for reimbursement in any other taxable year of the Covered Employee.
The right to reimbursement pursuant to this Section 5.7 is not subject to
liquidation or exchange for another benefit. Notwithstanding any provision of
this Agreement to the contrary, if the Covered Employee is a Specified Employee,

-11-



--------------------------------------------------------------------------------



 



any amount to which the Covered Employee would otherwise be entitled under this
Section 5.7 during the first six months following the date of the Covered
Employee’s Separation From Service shall be accumulated and paid to the Covered
Employee on the date that is six months following the date of his Separation
From Service.
     5.8 Payment Obligations Absolute. The Employer’s obligation to pay a
Covered Employee the amounts provided herein shall be absolute and unconditional
and shall not be affected by any circumstances, including, without limitation,
any set-off, counterclaim, recoupment, defense or other right which the Employer
or any of its subsidiaries may have against such Covered Employee or anyone
else. All amounts payable by the Employer shall be paid without notice or
demand.
     5.9 Withholding. Any benefits paid or provided pursuant to the Plan shall
be subject to any required tax withholding.
     5.10 Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     5.11 Effect of Plan. The Plan is intended to supersede all prior oral or
written severance plans of the Employer for employees in general. Further, the
Plan shall be binding upon the Employer and any successor of the Employer, by
merger, consolidation, acquisition or similar transaction, and shall inure to
the benefit of and be enforceable by the Employer’s Covered Employees.
     5.12 Disputed Payments and Failures to Pay. If the Company fails to make a
payment in whole or in part as of the payment deadline specified in the Plan,
either intentionally or unintentionally, other than with the consent of the
Covered Employee, the Covered Employee shall make prompt and reasonable good
faith efforts to collect the remaining portion of the payment. The Company shall
pay any such unpaid benefits due to the Covered Employee, together with interest
on the unpaid benefits from the date of the payment deadline specified in the
Plan at 120 percent of the rate specified in section 1274(b)(2)(B) of the Code
within ten (10) business days of discovering that the additional monies are due
and payable.
     5.13 Compliance With Section 409A. It is intended that the Plan shall
comply with Section 409A. The provisions of the Plan shall be interpreted and
administered in a manner that complies with Section 409A. The provisions of the
Plan dealing with Section 409A reflect the manner in which the Plan has been
operated in good faith compliance with Section 409A since January 1, 2005.

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THIRD AMENDED AND RESTATED NEWFIELD EXPLORATION COMPANY
CHANGE OF CONTROL SEVERANCE PLAN
CLAIMS PROCEDURES
1. Purpose of Exhibit
     This Exhibit sets forth the benefit claims procedures for the Amended and
Restated Newfield Exploration Company Change of Control Severance Plan, as
amended from time to time (the “Plan”).
2. Definitions
     Capitalized terms used in this Exhibit that are not defined in this
Paragraph 2 shall have the meaning assigned to such terms in the Plan. For
purposes of this Exhibit, the following terms, where capitalized, will have the
meanings provided below:

  (a)   Adverse Benefit Determination: Any denial, reduction or termination of
or failure to provide or make payment (in whole or in part) of a Plan benefit,
including any denial, reduction, termination or failure to provide or make
payment that is based on a determination of a Claimant’s eligibility to
participate in the Plan. Further, any invalidation of a claim for failure to
furnish written proof of loss or to comply with the claim submission procedure
will be treated as an Adverse Benefit Determination.     (b)   Benefits
Administrator: The person or office to whom the Committee has delegated
day-to-day Plan administration responsibilities and who, pursuant to such
delegation, processes Plan benefit claims in the ordinary course.     (c)  
Claimant: An individual or an authorized representative of such individual who
has filed or desires to file a claim for a benefit or an increased benefit under
the Plan.     (d)   ERISA: The Employee Retirement Income Security Act of 1974,
as amended.

3. Filing of Benefit Claim
     To file a benefit claim under the Plan, a Claimant must submit to the
Benefits Administrator a written claim for Plan benefits containing a
description of (a) an alleged failure to receive a benefit payable to such
Claimant under the Plan or (b) an alleged discrepancy between the amount of a
benefit owed and the amount of a benefit received by such Claimant under the
Plan. In connection with the submission of a claim, the Claimant may examine the
Plan and any other relevant documents relating to the claim, and may submit
written comments relating to such claim to the Benefits Administrator coincident
with the filing of the benefit claim form. If the Claimant needs additional
information regarding his Plan benefits, he may obtain such information by
submitting a written request to the Benefits Administrator describing the
additional information needed. Failure of a Claimant to furnish a written claim
description or to

A-1



--------------------------------------------------------------------------------



 



otherwise comply with the claim submission procedure will invalidate such claim
unless the Benefits Administrator in its discretion determines that it was not
reasonably possible to comply with such procedure.
4. Processing of Benefit Claim
     Upon receipt of a fully completed benefit claim from a Claimant, the
Benefits Administrator shall determine if the Claimant’s right to the requested
benefit, payable at the time or times and in the form requested, is clear and,
if so, shall process such benefit claim without resort to the Committee. If the
Benefits Administrator determines that the Claimant’s right to the requested
benefit, payable at the time or times and in the form requested, is not clear,
it shall refer the benefit claim to the Committee for review and determination,
which referral shall include:

  (a)   All materials submitted to the Benefits Administrator by the Claimant in
connection with the claim;     (b)   A written description of why the Benefits
Administrator was of the view that the Claimant’s right to the benefit, payable
at the time or times and in the form requested, was not clear;     (c)   A
description of all Plan provisions pertaining to the benefit claim;     (d)  
Where appropriate, a summary as to whether such Plan provisions have in the past
been consistently applied with respect to other similarly situated Claimants;
and     (e)   Such other information as may be helpful or relevant to the
Committee in its consideration of the claim.

If the Claimant’s claim is referred to the Committee, the Claimant may examine
any relevant document relating to his claim and may submit written comments or
other information to the Committee to supplement his benefit claim. Within
90 days of receipt of a fully completed benefit claim form from a Claimant that
has been referred to the Committee by the Benefits Administrator (or such longer
period as may be necessary due to unusual circumstances or to enable the
Claimant to submit comments, but in any event not later than will permit the
Committee sufficient time to fully and fairly consider the claim and make a
determination within the time frame provided in Paragraph 5 below), the
Committee shall consider the referral regarding the claim of the Claimant and
make a decision as to whether it is to be approved, modified or denied. If the
claim is approved, the Committee shall direct the Benefits Administrator to
process the approved claim as soon as administratively practicable.

A-2



--------------------------------------------------------------------------------



 



5. Notification of Adverse Benefit Determination
     In any case of an Adverse Benefit Determination of a claim for a Plan
benefit, the Benefits Administrator or the Committee shall furnish written
notice to the affected Claimant within a reasonable period of time but not later
than 90 days after receipt of such claim for Plan benefits (or within 180 days
if special circumstances necessitate an extension of the 90-day period and the
Claimant is informed of such extension in writing within the 90-day period and
is provided with an extension notice consisting of an explanation of the special
circumstances requiring the extension of time and the date by which the benefit
determination will be rendered). Any notice that denies a benefit claim of a
Claimant in whole or in part shall, in a manner calculated to be understood by
the Claimant:

  (a)   State the specific reason or reasons for the Adverse Benefit
Determination;     (b)   Provide specific reference to pertinent Plan provisions
on which the Adverse Benefit Determination is based;     (c)   Describe any
additional material or information necessary for the Claimant to perfect the
claim and explain why such material or information is necessary; and     (d)  
Describe the Plan’s review procedures and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under section 502(a) of ERISA following an Adverse Benefit Determination
on review.

6. Review of Adverse Benefit Determination
     A Claimant has the right to have an Adverse Benefit Determination reviewed
in accordance with the following claims review procedure:

  (a)   The Claimant must submit a written request for such review to the
Committee not later than 60 days following receipt by the Claimant of the
Adverse Benefit Determination notification;     (b)   The Claimant shall have
the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits to the Committee;     (c)   The
Claimant shall have the right to have all comments, documents, records, and
other information relating to the claim for benefits that have been submitted by
the Claimant considered on review without regard to whether such comments,
documents, records or information were considered in the initial benefit
determination; and     (d)   The Claimant shall have reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits free of charge upon request, including (i) documents, records or
other information relied upon for the benefit determination, (ii) documents,
records or other information submitted, considered or generated without regard
to whether such documents,

A-3



--------------------------------------------------------------------------------



 



      records or other information were relied upon in making the benefit
determination, and (iii) documents, records or other information that
demonstrates compliance with the standard claims procedure.

The decision on review by the Committee will be binding and conclusive upon all
persons, and the Claimant shall neither be required nor be permitted to pursue
further appeals to the Committee.
7. Notification of Benefit Determination on Review
     Notice of the Committee’s final benefit determination regarding an Adverse
Benefit Determination will be furnished in writing or electronically to the
Claimant after a full and fair review. Notice of an Adverse Benefit
Determination upon review will:

  (a)   State the specific reason or reasons for the Adverse Benefit
Determination;     (b)   Provide specific reference to pertinent Plan provisions
on which the Adverse Benefit Determination is based;     (c)   State that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits, including (i) documents, records or other
information relied upon for the benefit determination, (ii) documents, records
or other information submitted, considered or generated without regard to
whether such documents, records or other information were relied upon in making
the benefit determination, and (iii) documents, records or other information
that demonstrates compliance with the standard claims procedure; and     (d)  
Describe the Claimant’s right to bring an action under section 502(a) of ERISA.

The Committee shall notify a Claimant of its determination on review with
respect to the Adverse Benefit Determination of the Claimant within a reasonable
period of time but not later than 60 days after the receipt of the Claimant’s
request for review unless the Committee determines that special circumstances
require an extension of time for processing the review of the Adverse Benefit
Determination. If the Committee determines that such extension of time is
required, written notice of the extension (which shall indicate the special
circumstances requiring the extension and the date by which the Committee
expects to render the determination on review) shall be furnished to the
Claimant prior to the termination of the initial 60-day review period. In no
event shall such extension exceed a period of 60 days from the end of the
initial 60-day review period. In the event such extension is due to a Claimant’s
failure to submit necessary information, the period for making the determination
on review will be tolled from the date on which the notification of the
extension is sent to the Claimant until the date on which the Claimant responds
to the request for additional information.

A-4



--------------------------------------------------------------------------------



 



8. Exhaustion of Administrative Remedies
     Completion of the claims procedures described in this document will be a
condition precedent to the commencement of any legal or equitable action in
connection with a claim for benefits under the Plan by a Claimant or by any
other person or entity claiming rights individually or through a Claimant;
provided, however, that the Committee may, in its sole discretion, waive
compliance with such claims procedures as a condition precedent to any such
action.
9. Authorized Representatives
     An authorized representative may act on behalf of a Claimant in pursuing a
benefit claim or an appeal of an Adverse Benefit Determination. An individual or
entity will only be determined to be a Claimant’s authorized representative for
such purposes if the Claimant has provided the Committee with a written
statement identifying such individual or entity as his authorized representative
and describing the scope of the authority of such authorized representative. In
the event a Claimant identifies an individual or entity as his authorized
representative in writing to the Committee but fails to describe the scope of
the authority of such authorized representative, the Committee shall assume that
such authorized representative has full powers to act with respect to all
matters pertaining to the Claimant’s benefit claim under the Plan or appeal of
an Adverse Benefit Determination with respect to such benefit claim.
10. Amendments
     These procedures may be amended in accordance with the provisions of, and
subject to the limitations set forth in, Section 5.2 of the Plan.

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
TO THIRD AMENDED AND RESTATED NEWFIELD EXPLORATION COMPANY
CHANGE OF CONTROL SEVERANCE PLAN
AGREEMENT AND RELEASE
[Form for Employee Age 40 or Over]
     THIS AGREEMENT AND RELEASE is by and between [_________________]
(“Employee”) and Newfield Exploration Company (“Newfield”), a Delaware
corporation, having its principal place of business in Houston, Texas.
WITNESSETH:
1. Termination. Employee’s employment with Newfield will be terminated effective
_,                    . Employee acknowledges and agrees that he has no
authority to act for, and will not act for, Newfield in any capacity on or after
the date on which he is terminated. Employee may not execute this Agreement and
Release until on or after the date on which Employee’s employment is terminated.
2. Consideration. After the expiration of the seven day revocation period set
forth in Paragraph 16 of this Agreement and Release, Newfield will provide
Employee with the severance payment as provided in Article III of the Amended
and Restated Newfield Exploration Company Change of Control Severance Plan (the
“Plan”) which is attached hereto and made a part of this Agreement and Release
for all purposes. This Agreement and Release is entered into by Employee in
return for Newfield’s promises herein and in the Plan to provide the severance
payment to Employee as provided in the Plan, which Employee acknowledges and
agrees to be good and sufficient consideration to which Employee is not
otherwise entitled.
3. Prior Rights and Obligations. Except as herein set forth, this Agreement and
Release extinguishes all rights, if any, which Employee may have, and
obligations, if any, Newfield may have, contractual or otherwise, relating to
the employment or termination of employment of Employee with Newfield or any of
the other Newfield Parties (as defined in Paragraph 7 below) including without
limitation, all rights or benefits he may have under any employment contract,
incentive compensation plan, bonus plan or stock option plan with any Newfield
Party.
4. Company Assets. Employee hereby represents and warrants that he has no claim
or right, title or interest in any property designated on any Newfield Party’s
books as property or assets of any of the Newfield Parties. Promptly after the
effective date of his resignation, Employee shall deliver to Newfield any such
property in his possession or control, including, if applicable and without
limitation, his personal computer, cellular telephone, keys and credit cards
furnished by any Newfield Party for his use.
5. Proprietary and Confidential Information. Employee agrees and acknowledges
that the Newfield Parties have developed and own valuable “Proprietary and
Confidential

B-1



--------------------------------------------------------------------------------



 



Information” which constitutes valuable and unique property including, without
limitation, concepts, ideas, plans, strategies, analyses, surveys, and
proprietary information related to the past, present or anticipated business of
the various Newfield Parties. Except as may be required by law, Employee agrees
that he will not at any time disclose to others, permit to be disclosed, use,
permit to be used, copy or permit to be copied, any such Proprietary and
Confidential Information (whether or not developed by Employee) without
Newfield’s prior written consent. Except as may be required by law, Employee
further agrees to maintain in confidence any Proprietary and Confidential
Information of third parties received or of which he has knowledge as a result
of his employment with Newfield or any Newfield Party.
6. Cooperation. Employee shall cooperate with the Newfield Parties to the extent
reasonably required in all matters relating to his employment or the winding up
of his pending work on behalf of any Newfield Party and the orderly transfer of
any such pending work as designated by Newfield. This obligation of cooperation
shall continue indefinitely subject to Employee’s reasonable availability and
shall include, without limitation, assisting Newfield and its counsel in
preparing and defending against any claims which may be brought against Newfield
or any Newfield Party or responding to any inquiry by any governmental agency or
stock exchange. Newfield’s requests for Employee’s cooperation as may be
required from time to time shall be as commercially reasonable and Employee
agrees that he shall be commercially reasonable in providing such cooperation,
taking into account the needs of the Newfield Parties and the position he may
have with another employer at the time such cooperation is required. Employee
shall take such further action and execute such further documents as may be
reasonably necessary or appropriate in order to carry out the provisions and
purposes of this Agreement and Release.
7. Newfield Parties. Employee agrees that Newfield, its parent, sister,
affiliated and subsidiary companies, past and present, and their respective
employees, officers, directors, stockholders, agents, representatives, partners,
predecessors and successors, past or present, and all benefit plans sponsored by
any of them, past or present, shall be defined collectively, including Newfield,
as the “Newfield Parties” and each of them, corporate or individual,
individually as a “Newfield Party.”
8. Employee’s Warranty and Representation. Employee represents, warrants and
agrees that he has not filed any claims, appeals, complaints, charges or
lawsuits against any of the Newfield Parties with any governmental agency or
court. Employee also represents, warrants and agrees that, except as prohibited
by law, he will not file or permit to be filed or accept benefit from any claim,
complaint or petition filed with any court by him or on his behalf at any time
hereafter; provided, however, this shall not limit Employee from enforcing his
rights under this Agreement and Release. Further, Employee represents and
warrants that no other person or entity has any interest or assignment of any
claims or causes of action, if any, he may have against any Newfield Party,
which have been satisfied fully by this Agreement and Release and which he now
releases in their entirety, and that he has not sold, assigned, transferred,
conveyed or otherwise disposed of any of the claims, demands, obligations, or
causes of action

B-2



--------------------------------------------------------------------------------



 



referred to in this Agreement and Release, and that he has the sole right and
exclusive authority to execute this Agreement and Release and receive the
consideration provided.
9. Release. Employee agrees to release, acquit and discharge and does hereby
release, acquit and discharge the Newfield Parties, individually and
collectively, from any and all claims and from any and all causes of action
against any of the Newfield Parties, of any kind or character, whether now known
or not known, he may have against any such Newfield Party including, but not
limited to, any claim for salary, benefits, expenses, costs, damages,
compensation, remuneration or wages; and all claims or causes of action arising
from his employment, termination of employment, or any alleged discriminatory
employment practices, including but not limited to any and all claims or causes
of action arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq, Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Texas Commission on
Human Rights Act, and any other federal, state or local laws, whether statutory
or common, contract or tort. This release also applies to any claims brought by
any person or agency or class action under which Employee may have a right or
benefit.
10. No Admissions. Employee expressly understands and agrees that the terms of
this Agreement and Release are contractual and not merely recitals and that this
Agreement and Release does not constitute evidence of unlawful conduct or
wrongdoing by Newfield. By his execution of this Agreement and Release, Employee
acknowledges and agrees that (i) he knows of no act, event, or omission by any
Newfield Party which is unlawful or violates any law, governmental rule or
regulation, or any rule or regulation of any stock exchange, (ii) he has not
committed, during his employment with Newfield or any Newfield Party, any act
which is unlawful or which violates any governmental rule or regulation or any
rule or regulation of any stock exchange, (iii) he has not requested any
Newfield Party to commit any unlawful act or violate any governmental rule or
regulation or any rule or regulation of any stock exchange, and (iv) neither he
nor any other person employed by or contracting with any Newfield Party has been
subjected to any adverse action because any such person refused to commit any
unlawful act or violate any governmental rule or regulation or any rule or
regulation of any stock exchange.
11. Enforcement of Agreement and Release. No waiver or non-action with respect
to any breach by the other party of any provision of this Agreement and Release,
nor the waiver or non-action with respect to any breach of the provisions of
similar agreements with other employees shall be construed to be a waiver of any
succeeding breach of such provision, or as a waiver of the provision itself.
Should any provisions hereof be held to be invalid or wholly or partially
unenforceable, such provisions shall be revised and reduced in scope so as to be
valid and enforceable.
12. Choice of Law. This Agreement and Release shall be governed by and construed
and enforced, in all respects, in accordance with the law of the State of Texas
without regard to the principles of conflict of law except as preempted by
federal law.

B-3



--------------------------------------------------------------------------------



 



13. Merger. This Agreement and Release supersedes, replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between Employee and Newfield and constitutes the entire agreement
between Employee and Newfield with respect to the subject matter of this
Agreement and Release. This Agreement and Release may not be changed or
terminated orally, and no change, termination or waiver of this Agreement and
Release or any of the provisions herein contained shall be binding unless made
in writing and signed by all parties, and in the case of Newfield, by an
authorized officer.
14. No Derogatory Comments. Except as required by judicial process or
governmental rule or regulation, Employee shall refrain from making public or
private comments relating to any Newfield Party which are derogatory or which
may tend to injure any such party in such party’s business, public or private
affairs.
15. Confidentiality. Employee agrees that he will not disclose the terms of this
Agreement and Release or the consideration received from Newfield to any other
person, except his attorney or financial advisors and only on the condition that
they keep such information strictly confidential; provided, however, that the
foregoing obligation of confidence shall not apply to information that is
required to be disclosed by any applicable law, rule or regulation of any
governmental authority.
16. Rights Under the Older Worker Benefit Protection Act and the Age
Discrimination and Employment Act. Employee acknowledges and agrees:
     16.1 that he has at least forty-five days to review this Agreement and
Release, along with the demographic information attached hereto as Attachment 1;
     16.2 that he has been advised in writing to consult with an attorney
regarding the terms of this Agreement and Release prior to executing this
Agreement and Release;
     16.3 that, if he executes this Agreement and Release, he has seven days
following the execution of this Agreement and Release to revoke this Agreement
and Release, by submitting, in writing, notice of such revocation to Newfield;
     16.4 that this Agreement and Release shall not become effective or
enforceable until the revocation period has expired;
     16.5 that he does not, by the terms of this Agreement and Release, waive
claims or rights that may arise after the date he executes this Agreement and
Release;
     16.6 that he is receiving, pursuant to this Agreement and Release,
consideration in addition to anything of value to which he is already entitled;
and
     16.7 that this Agreement and Release is written in such a manner that he
understands his rights and obligations.
17. Agreement and Release Voluntary. Employee acknowledges and agrees that he
has carefully read this Agreement and Release and understands that it is a
release of all

B-4



--------------------------------------------------------------------------------



 



claims, known and unknown, past or present including all claims under the Age
Discrimination in Employment Act. He further agrees that he has entered into
this Agreement and Release for the above stated consideration. He warrants that
he is fully competent to execute this Agreement and Release which he understands
to be contractual. He further acknowledges that he executes this Agreement and
Release of his own free will, after having a reasonable period of time to
review, study and deliberate regarding its meaning and effect, and after being
advised to consult an attorney, and without reliance on any representation of
any kind or character not expressly set forth herein. Finally, he executes this
Agreement and Release fully knowing its effect and voluntarily for the
consideration stated above.
18. Notices. Any notices required or permitted to be given under this Agreement
and Release shall be properly made if delivered in the case of Newfield to:
Newfield Exploration Company
363 N. Sam Houston Parkway East, Suite 100
Houston, Texas 77060
Attention: Human Resources, Personal and Confidential
and in the case of Employee to:
                                                                      
                                                                      
                                                                      
[SIGNATURE PAGE FOLLOWS]

B-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement and Release to
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument, this
____ day of ____________,        , to be effective the eighth day following
execution by ____________________ unless earlier revoked.

                            Date    EMPLOYEE
            Date    NEWFIELD EXPLORATION COMPANY
        By:             Name:             Title:        

B-6



--------------------------------------------------------------------------------



 



         

AGREEMENT AND RELEASE
[Form for Employee Under Age 40]
     THIS AGREEMENT AND RELEASE is by and between [_________________]
(“Employee”) and Newfield Exploration Company (“Newfield”), a Delaware
corporation, having its principal place of business in Houston, Texas.
WITNESSETH:
1. Termination. Employee’s employment with Newfield will be terminated effective
___,______________. Employee acknowledges and agrees that he has no authority to
act for, and will not act for, Newfield in any capacity on or after the date on
which he is terminated. Employee may not execute this Agreement and Release
until on or after the date on which Employee’s employment is terminated.
2. Consideration. If Employee signs and returns this Agreement, then Newfield
will provide Employee with the severance payment as provided in Article III of
the Amended and Restated Newfield Exploration Company Change of Control
Severance Plan (the “Plan”) which is attached hereto and made a part of this
Agreement and Release for all purposes. This Agreement and Release is entered
into by Employee in return for Newfield’s promises herein and in the Plan to
provide the severance payment to Employee as provided in the Plan, which
Employee acknowledges and agrees to be good and sufficient consideration to
which Employee is not otherwise entitled.
3. Prior Rights and Obligations. Except as herein set forth, this Agreement and
Release extinguishes all rights, if any, which Employee may have, and
obligations, if any, Newfield may have, contractual or otherwise, relating to
the employment or termination of employment of Employee with Newfield or any of
the other Newfield Parties (as defined in Paragraph 7 below) including without
limitation, all rights or benefits he may have under any employment contract,
incentive compensation plan, bonus plan or stock option plan with any Newfield
Party.
4. Company Assets. Employee hereby represents and warrants that he has no claim
or right, title or interest in any property designated on any Newfield Party’s
books as property or assets of any of the Newfield Parties. Promptly after the
effective date of his resignation, Employee shall deliver to Newfield any such
property in his possession or control, including, if applicable and without
limitation, his personal computer, cellular telephone, keys and credit cards
furnished by any Newfield Party for his use.
5. Proprietary and Confidential Information. Employee agrees and acknowledges
that the Newfield Parties have developed and own valuable “Proprietary and
Confidential Information” which constitutes valuable and unique property
including, without limitation, concepts, ideas, plans, strategies, analyses,
surveys, and proprietary information related to the past, present or anticipated
business of the various Newfield Parties. Except as may be required by law,
Employee agrees that he will not at any time disclose to others, permit to be
disclosed, use, permit to be used, copy or permit to be

B-7



--------------------------------------------------------------------------------



 



copied, any such Proprietary and Confidential Information (whether or not
developed by Employee) without Newfield’s prior written consent. Except as may
be required by law, Employee further agrees to maintain in confidence any
Proprietary and Confidential Information of third parties received or of which
he has knowledge as a result of his employment with Newfield or any Newfield
Party.
6. Cooperation. Employee shall cooperate with the Newfield Parties to the extent
reasonably required in all matters relating to his employment or the winding up
of his pending work on behalf of any Newfield Party and the orderly transfer of
any such pending work as designated by Newfield. This obligation of cooperation
shall continue indefinitely subject to Employee’s reasonable availability and
shall include, without limitation, assisting Newfield and its counsel in
preparing and defending against any claims which may be brought against Newfield
or any Newfield Party or responding to any inquiry by any governmental agency or
stock exchange. Newfield’s requests for Employee’s cooperation as may be
required from time to time shall be as commercially reasonable and Employee
agrees that he shall be commercially reasonable in providing such cooperation,
taking into account the needs of the Newfield Parties and the position he may
have with another employer at the time such cooperation is required. Employee
shall take such further action and execute such further documents as may be
reasonably necessary or appropriate in order to carry out the provisions and
purposes of this Agreement and Release.
7. Newfield Parties. Employee agrees that Newfield, its parent, sister,
affiliated and subsidiary companies, past and present, and their respective
employees, officers, directors, stockholders, agents, representatives, partners,
predecessors and successors, past or present, and all benefit plans sponsored by
any of them, past or present, shall be defined collectively, including Newfield,
as the “Newfield Parties” and each of them, corporate or individual,
individually as a “Newfield Party.”
8. Employee’s Warranty and Representation. Employee represents, warrants and
agrees that he has not filed any claims, appeals, complaints, charges or
lawsuits against any of the Newfield Parties with any governmental agency or
court. Employee also represents, warrants and agrees that, except as prohibited
by law, he will not file or permit to be filed or accept benefit from any claim,
complaint or petition filed with any court by him or on his behalf at any time
hereafter; provided, however, this shall not limit Employee from enforcing his
rights under this Agreement and Release. Further, Employee represents and
warrants that no other person or entity has any interest or assignment of any
claims or causes of action, if any, he may have against any Newfield Party,
which have been satisfied fully by this Agreement and Release and which he now
releases in their entirety, and that he has not sold, assigned, transferred,
conveyed or otherwise disposed of any of the claims, demands, obligations, or
causes of action referred to in this Agreement and Release, and that he has the
sole right and exclusive authority to execute this Agreement and Release and
receive the consideration provided.
9. Release. Employee agrees to release, acquit and discharge and does hereby
release, acquit and discharge the Newfield Parties, individually and
collectively, from any and all claims and from any and all causes of action
against any of the Newfield Parties,

B-8



--------------------------------------------------------------------------------



 



of any kind or character, whether now known or not known, he may have against
any such Newfield Party including, but not limited to, any claim for salary,
benefits, expenses, costs, damages, compensation, remuneration or wages; and all
claims or causes of action arising from his employment, termination of
employment, or any alleged discriminatory employment practices, including but
not limited to any and all claims or causes of action arising under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq, Title VII
of the Civil Rights Act of 1964, as amended, the Americans With Disabilities
Act, 42 U.S.C. § 1981, the Employee Retirement Income Security Act, the Family
and Medical Leave Act, the Texas Commission on Human Rights Act, and any other
federal, state or local laws, whether statutory or common, contract or tort.
This release also applies to any claims brought by any person or agency or class
action under which Employee may have a right or benefit.
10. No Admissions. Employee expressly understands and agrees that the terms of
this Agreement and Release are contractual and not merely recitals and that this
Agreement and Release does not constitute evidence of unlawful conduct or
wrongdoing by Newfield. By his execution of this Agreement and Release, Employee
acknowledges and agrees that (i) he knows of no act, event, or omission by any
Newfield Party which is unlawful or violates any law, governmental rule or
regulation, or any rule or regulation of any stock exchange, (ii) he has not
committed, during his employment with Newfield or any Newfield Party, any act
which is unlawful or which violates any governmental rule or regulation or any
rule or regulation of any stock exchange, (iii) he has not requested any
Newfield Party to commit any unlawful act or violate any governmental rule or
regulation or any rule or regulation of any stock exchange, and (iv) neither he
nor any other person employed by or contracting with any Newfield Party has been
subjected to any adverse action because any such person refused to commit any
unlawful act or violate any governmental rule or regulation or any rule or
regulation of any stock exchange.
11. Enforcement of Agreement and Release. No waiver or non-action with respect
to any breach by the other party of any provision of this Agreement and Release,
nor the waiver or non-action with respect to any breach of the provisions of
similar agreements with other employees shall be construed to be a waiver of any
succeeding breach of such provision, or as a waiver of the provision itself.
Should any provisions hereof be held to be invalid or wholly or partially
unenforceable, such provisions shall be revised and reduced in scope so as to be
valid and enforceable.
12. Choice of Law. This Agreement and Release shall be governed by and construed
and enforced, in all respects, in accordance with the law of the State of Texas
without regard to the principles of conflict of law except as preempted by
federal law.
13. Merger. This Agreement and Release supersedes, replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between Employee and Newfield and constitutes the entire agreement
between Employee and Newfield with respect to the subject matter of this
Agreement and Release. This Agreement and Release may not be changed or
terminated orally, and no change, termination or waiver of this Agreement and
Release or any of the provisions herein

B-9



--------------------------------------------------------------------------------



 



contained shall be binding unless made in writing and signed by all parties, and
in the case of Newfield, by an authorized officer.
14. No Derogatory Comments. Except as required by judicial process or
governmental rule or regulation, Employee shall refrain from making public or
private comments relating to any Newfield Party which are derogatory or which
may tend to injure any such party in such party’s business, public or private
affairs.
15. Confidentiality. Employee agrees that he will not disclose the terms of this
Agreement and Release or the consideration received from Newfield to any other
person, except his attorney or financial advisors and only on the condition that
they keep such information strictly confidential; provided, however, that the
foregoing obligation of confidence shall not apply to information that is
required to be disclosed by any applicable law, rule or regulation of any
governmental authority.
16. Agreement and Release Voluntary. Employee acknowledges and agrees that he
has carefully read this Agreement and Release and understands that it is a
release of all claims, known and unknown, past or present. He further agrees
that he has entered into this Agreement and Release for the above stated
consideration which is in addition to anything of value to which he is already
entitled. He warrants that he is fully competent to execute this Agreement and
Release which he understands to be contractual. He further acknowledges that he
executes this Agreement and Release of his own free will, after having a
reasonable period of time to review, study and deliberate regarding its meaning
and effect, and after being advised to consult an attorney, and without reliance
on any representation of any kind or character not expressly set forth herein.
Finally, he executes this Agreement and Release fully knowing its effect and
voluntarily for the consideration stated above.
17. Notices. Any notices required or permitted to be given under this Agreement
and Release shall be properly made if delivered in the case of Newfield to:
Newfield Exploration Company
363 N. Sam Houston Parkway East, Suite 100
Houston, Texas 77060
Attention: Human Resources, Personal and Confidential
and in the case of Employee to:
                                                                      
                                                                      
                                                                      
[SIGNATURE PAGE FOLLOWS]

B-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement and Release to
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument, this
____ day of ____________,       .

                            Date    EMPLOYEE
            Date    NEWFIELD EXPLORATION COMPANY
        By:             Name:             Title:        

B-11